Citation Nr: 0029239	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In December 1993, the RO denied the veteran's original 
claim of service connection for PTSD; in the absence of a 
timely filed appeal, that decision became final.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a psychiatric 
disorder, to include PTSD, and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim, has been presented.  

4.  The veteran's claim of service connection for a 
psychiatric disorder, to include PTSD, is plausible and 
capable of substantiation.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a psychiatric disorder, to include PTSD.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a), 3.303, 20.1103 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. 

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

In December 1993, the RO denied the veteran's original claim 
of service connection for PTSD and provided him with 
notification of that decision and his appellate rights.  In 
the absence of a timely filed appeal, that decision became 
final.  

The evidence of record at the time of the December 1993 
rating decision included:  copies of the veteran's service 
personnel records; copies of VA medical treatment records; 
and a copy of a VA psychiatric examination report dated in 
August 1993.  It was noted that the original claims folder 
was missing and that the service medical records were 
unavailable.

The evidence received since the December 1993 rating decision 
includes copies of VA examination reports and voluminous 
outpatient treatment records.  Of particular significance is 
a VA examination report dated in March 1999 which documents a 
diagnosis of PTSD based on stressors he encountered during 
his service in the Republic of Vietnam.

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of his claim.  See 
Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.  


II.

As noted hereinabove, where the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and a determination must be made as to whether, 
based upon all of the evidence of record in support of the 
claim, presuming its credibility, see Robinette, supra, the 
claim as reopened (and distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  

Generally, a well-grounded claim requires (1) medical 
evidence of a current disability; (2) medical, or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that, during the course of the veteran's 
appeal, the statute governing assistance to claimants, 
38 U.S.C.A. § 5107, was amended.  The new version of the 
statute eliminates the requirement that a person submitting a 
claim for benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his claim; rather, 
the Secretary is required to assist a claimant in developing 
all facts pertinent to a claim for benefits, to include 
providing a medical examination when such examination may 
substantiate entitlement to the benefits sought, except when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.  The effective 
date of the change in the statute was October 30, 2000.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

The evidence currently before the Board includes medical 
evidence suggesting that the veteran currently suffers from 
PTSD, the veteran's claimed in-service stressor events, which 
are presumed credible, and medical evidence linking the PTSD 
to events in service.  The veteran's claim therefore meets 
the requirements set forth by the Court in Caluza.  
Accordingly, as the veteran has submitted a well-grounded 
claim of service connection for PTSD, the Board finds that in 
this instance, the prior version of 38 U.S.C.A. § 5107 is 
more favorable to the veteran's claim.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD and the claim is well 
grounded, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  





REMAND

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Consequently, the Board finds that a contemporaneous 
examination of the veteran to determine the nature and likely 
etiology of his psychiatric disorder, as well as association 
with the claims file of any records of treatment or 
evaluation for a psychiatric disorder would materially assist 
in the adjudication of the veteran's claim and may 
substantiate entitlement to the benefits sought.

The Board further notes that, where there is a confirmed 
diagnosis of PTSD adequate to establish entitlement to 
service connection, the RO must always send a stressor 
verification inquiry to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) or the Marine Corps.  A 
denial based solely on an unconfirmed stressor is improper 
unless it has first been reviewed by USASCRUR or the Marine 
Corps.  See VBA Adjudication Procedure Manual, M21-1, Part 
III, para. 5.14(b).






To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for a 
psychiatric disorder, to include PTSD, 
since service.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the Court has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  The 
veteran is also hereby notified that the 
duty to assist is not a one-way street; 
if a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190(1991).  Based 
on the veteran's response, the RO should 
undertake to verify any reported stressor 
or stressful event in service, as noted 
by the veteran. 

3.  Then, regardless of whether the 
veteran responds, the RO should review 
the file thoroughly and prepare a summary 
of all claimed stressors.  The summary of 
stressors, with specific details 
regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated, to 
include what evidence constituted an 
independently verified stressor.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  If another innocently 
acquired psychiatric disorder is 
clinically identified, then the examiner 
should offer an opinion as to the medical 
probability that any related disability 
is due to disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder. 

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



